IN THE COURT OF APPEALS OF TENNESSEE
                                AT JACKSON
                           September 23, 2004 Session

                  ROY L. TIDWELL, ET AL. v. CITY OF MEMPHIS

                  Direct Appeal from the Chancery Court for Shelby County
                      No. CH-01-2221-1 Walter L. Evans, Chancellor



                   No. W2004-00024-COA-R3-CV - Filed December 28, 2004


The City of Memphis promulgated an On-the-Job Injury Program to handle claims filed by city
employees seeking benefits for on-the-job injuries. Thirteen firefighters and one police officer filed
applications for benefits with the city. When the city denied the applications, the employees filed
appeals to the On-the-Job Injury Appeals Panel which affirmed the city’s denial of benefits. Each
employee appealed the panel’s determination to the Chancery Court of Shelby County by filing a
Petition for Writ of Certiorari seeking review under a statutory writ of certiorari or, in the alternative,
a common law writ of certiorari. The chancellor reversed the panel’s decision and held that,
pursuant to section 27-9-114 of the Tennessee Code, proceedings before the panel are subject to the
contested case procedures set forth in the Tennessee Uniform Administrative Procedures Act. In
addition, the chancellor held that, pursuant to section 27-9-114 of the Tennessee Code, judicial
review of the panel’s decision is neither by common law or statutory writ, but review must be
conducted in accordance with section 4-5-322 of the Tennessee Code. The city appealed the
chancery court’s ruling to this Court arguing that the chancellor erred in applying section 27-9-114
of the Tennessee Code to the panel. We reverse the chancery court’s ruling.




Tenn. R. App. P. 3; Appeal as of Right; Judgment of the Chancery Court Reversed

ALAN E. HIGHERS, J., delivered the opinion of the court, in which W. FRANK CRAWFORD , P.J., W.S.,
and HOLLY M. KIRBY , J., joined.

Sam L. Crain, Jr., Memphis, TN, for Appellant

Timothy Taylor, Memphis, TN, for Appellee Roy L. Tidwell

Mark Allen, Memphis, TN, for Appellees Richard Coggins, et al
                                                   OPINION

                                      Facts and Procedural History


        The Appellees (hereinafter “the Appellees” or “the Employees”) consist of thirteen
firefighters currently or previously employed with the City of Memphis Fire Services Division and
one police officer employed with the City of Memphis Police Department (hereinafter collectively
referred to as “the City”). During the course of their employment with the City, each Employee was
diagnosed with an illness or disease each Employee claimed was caused by his or her employment
with the City. The City has elected to not be subject to the Tennessee Workers’ Compensation Law
pursuant to section 50-6-106(5) of the Tennessee Code.1 Instead, the City, pursuant to its personnel
manual, established an On the Job Injury (“OJI”) Program setting forth the policies and procedures
governing application for OJI b(enefits, an employee’s entitlement to OJI benefits, and appeals of
the City’s denial of OJI benefits.




        1
              Section 50-6-106(5) provides:
                        The state of Tennessee, counties thereof and municipal corporations; provided, that
                        the state, any county or municipal corporation may accept the provisions of this
                        chapter by filing written notice thereof with the division under the administrator, at
                        least thirty (30) days before the happening of any accident or death, and may at any
                        time withdraw the acceptance by giving like notice of the withdrawal. The state,
                        any county or municipal corporation may accept the provisions of this chapter as
                        to any department or division of the state, county or municipal corporation by filing
                        written notice thereof with the division under the administrator at least thirty (30)
                        days before the happening of any accident or death and may, at any time, withdraw
                        acceptance for the division or department by giving like notice of the withdrawal,
                        and such acceptance by the state, county or municipal corporation for any
                        department or division thereof shall have effect only of making the department or
                        division designated subject to the terms of this chapter[.]
T EN N . C O D E A N N . § 50-6-106(5) (2003); see also Brown v. City of Memphis, No. 02A01-9803-CV-00069, 1998 W L
742385, at *1 n.1 (Tenn. Ct. App. Oct. 22, 1998).

                                                       -2-
        Each Employee at issue filed an application for OJI benefits with the City.2 All of the claims
but two were filed pursuant to section 7-51-201 of the Tennessee Code, known as the Tennessee
Heart and Lung Act.3 The City has adopted a special procedure for dealing with OJI claims for
benefits filed by law enforcement officers and firefighters under this statute. Pursuant to the City’s
OJI policy, the City’s Risk Manager, upon receiving an employee’s application for benefits, is tasked
with the responsibility of compiling the employee’s medical history for a period of ten years
preceding the application date, results of the pre-employment physical examination, and a copy of
the official job description for the employee’s position. These records are then forwarded to a panel
consisting of three physicians, one of whom performs a physical examination of the employee. The
panel of physicians seeks “to determine within a reasonable degree of medical certainty the primary
cause of the Employee’s illness.” The panel submits its written findings to the City’s Risk Manager
who either approves or denies the employee’s application for OJI benefits. In the instant case, the
City denied each Employee’s application for OJI benefits.

       Pursuant to the City’s OJI Program policy, each Employee filed an appeal to the OJI Appeals
Panel to contest the City’s denial of benefits. The OJI Appeals Panel consists of the City’s Risk
Manager, the City’s Director of Finance or designee, and the City’s Attorney or designee. The
Employees were permitted to have their union representative present at the hearing before the OJI
Appeals Panel, but OJI Program policy did not permit the Employees to have legal counsel represent
them at the hearings. The OJI Appeals Panel affirmed the City’s denial of OJI benefits to each of
the Employees.

        The Employees subsequently filed individual Petitions for Writ of Certiorari with the
Chancery Court of Shelby County seeking a review of the decision of the OJI Appeals Panel in their
respective cases.4. In each case, the Employees sought review of the decision of the OJI Appeals
Panel under a statutory writ of certiorari or, in the alternative, a common law writ of certiorari. The


           2
            The claims filed by the firefighters consist of the following: (1) In March 2000, W ayne Moseley was
diagnosed with post traumatic stress disorder; (2) In April 2000, Robert Franks was diagnosed with hypertension; (3)
In May 2000, Kim Stout was diagnosed with post traumatic stress disorder, depression, generalized anxiety disorder,
and hyperventilation syndrome; (4) In October 2000, Columbus Echols was diagnosed with hypertension; (5) In October
2000, Richard Coggins was diagnosed with hypertension and heart disease; (6) In November 2000, Martin Roberts
suffered a myocardial infarction and was diagnosed with heart disease; (7) In November 2000, Roy Gookin was
diagnosed with heart disease; (8) In July 2001, Terry W ynne was diagnosed with hypertension; (9) In August 2001,
Andrew Hart was diagnosed with hypertension; (10) In August 2001, Lynn Patterson was diagnosed with atherosclerotic
coronary artery disease; (11) From January 2002 to August 2002, John Fralich, Jr. has experienced heart problems and
hypertension; (12) On M arch 19, 2002, Randy Jeanes died after experiencing complications with his blood pressure, and
he is represented by his wife, Laura Jeanes, in the present suit; and (13) Bethany Turner has experienced heart problems
she attributes to her employment with the City. Roy Tidwell, a police officer with the City, suffered a stroke in October
2000 and has been diagnosed with hypertension.

           3
          The claims filed by W ayne Moseley and Kim Stout were submitted to the City’s Risk Manager under separate
provisions of the OJI policy and were subsequently denied.

           4
               Two of the petitions were filed in 2000, six were filed in 2001, four were filed in 2002, and two were filed
in 2003.

                                                             -3-
chancery court issued a writ in each case ordering that the administrative record be produced for
review. The City filed an answer to each petition contesting that the proper method of review in the
chancery court was by statutory writ of certiorari. The City also filed a motion in response to each
petition seeking partial dismissal of the petitions to the extent they sought review under a statutory
writ of certiorari. For purposes of the City’s motions, the chancery court consolidated the
Employees’ petitions and held a hearing on September 18, 2003. At the conclusion of the hearing,
the chancellor ordered the parties to submit proposed Findings of Fact and Conclusions of Law for
review. The chancellor subsequently granted the City’s motions excluding review under the
statutory writ of certiorari.

        On December 11, 2003, the chancellor entered judgments in favor of the firefighters
incorporating the Findings of Fact and Conclusions of Law submitted by the firefighters. Likewise,
on December 12, 2003, the chancellor entered a judgment in favor of the sole police officer
incorporating his proposed Findings of Fact and Conclusions of Law into the judgment. The
chancery court, by incorporating the findings proposed by the Employees, made the following
conclusions of law: (1) Section 27-9-114 of the Tennessee Code, governing review of the rulings of
boards and commissions, applies to the decisions of the City’s OJI Appeals Panel; (2) The proper
method of review of the OJI Appeals Panel decisions, therefore, is neither by common law or
statutory writ of certiorari, but review must be conducted in conformity with section 4-5-322 of the
Uniform Administrative Procedures Act (“UAPA”); and (3) Proceedings before the OJI Appeals
Panel must be conducted in accordance with the contested case procedures set forth in the Uniform
Administrative Procedures Act, section 4-5-301 et seq. of the Tennessee Code. Since the OJI
Appeals Panel did not conduct the proceedings in accordance with the procedures outlined in the
UAPA, the chancery court reversed the decision of the OJI Appeals Panel in each case and ordered
the City to grant each Employee OJI benefits associated with their respective claims.

       The City subsequently filed timely notices of appeal in each case to this Court. Pursuant to
Rule 16 of the Tennessee Rules of Appellate Procedure, this Court granted the Joint Motion for
Consolidation of Appeals filed by the parties after finding that the individual appeals presented
common issues of law. (Order, Jan. 21, 2004). Accordingly, we are presented, by all parties to the
present appeal, with the following issues for review:

I.     Whether the chancery court erred in ruling that section 27-9-114 of the Tennessee Code
       applies to the OJI Appeals Panel of the City of Memphis, specifically:
       A.      Whether the OJI Appeals Panel is a Civil Service Board, and
       B.      Whether the OJI Appeals Panel sits as a Civil Service Board because its decisions
               affect “employment status”; and
II.    Should this Court find that the contested case procedures of the Uniform Administrative
       Procedures Act do apply to the OJI Appeals Panel, whether the chancery court erred in
       entering judgment for the Employees rather than remanding for hearings conducted in
       accordance with the applicable procedural standards.

For the reasons set forth herein, we reverse the decision of the chancery court.


                                                 -4-
                                        Standard of Review

        On appeal, the facts in these consolidated cases are not in dispute since both the City and
Employees agree that the procedures used by the OJI Appeals Panel did not comply with the
contested case procedures found in the UAPA. This Court is confronted in this case with issues
involving the interpretation of statutory language. “Construction of a statute is a question of law
which we review de novo, with no presumption of correctness.” Gleaves v. Checker Cab Transit
Corp., Inc., 15 S.W.3d 799, 802 (Tenn. 2000) (citing Myint v. Allstate Ins. Co., 970 S.W.2d 920, 924
(Tenn. 1998)); see also Union Carbide Corp. v. Huddleston, 854 S.W.2d 87, 91 (Tenn. 1993) (citing
Estate of Adkins v. White Consol. Indus., Inc., 788 S.W.2d 815, 817 (Tenn. Ct. App. 1989)); ATS,
Inc. v. Kent, 27 S.W.3d 923, 924 (Tenn. Ct. App. 1998).

        In construing statutory language, we are mindful of the following standards adopted by the
courts of this state which aid us in this task:

                        A “basic rule of statutory construction is to ascertain and give
               effect to the intention and purpose of the legislature.” Carson Creek
               Vacation Resorts, Inc. v. State Dep’t of Revenue, 865 S.W.2d 1, 2
               (Tenn. 1993). In determining legislative intent and purpose, a court
               must not “unduly restrict[ ] or expand[ ] a statute’s coverage beyond
               its intended scope.” Worley v. Weigel’s, Inc., 919 S.W.2d 589, 593
               (Tenn. 1996) (quoting Owens v. State, 908 S.W.2d 923, 926 (Tenn.
               1995)). Rather, a court ascertains a statute’s purpose from the plain
               and ordinary meaning of its language, see Westland Community Ass’n
               v. Knox County, 948 S.W.2d 281, 283 (Tenn. 1997), “without forced
               or subtle construction that would limit or extend the meaning of the
               language.” Carson Creek Vacation Resorts, Inc., 865 S.W.2d at 2.
                        When, however, a statute is without contradiction or
               ambiguity, there is no need to force its interpretation or construction,
               and courts are not at liberty to depart from the words of the statute.
               Hawks v. City of Westmoreland, 960 S.W.2d 10, 16 (Tenn. 1997).
               Moreover, if “the language contained within the four corners of a
               statute is plain, clear, and unambiguous, the duty of the courts is
               simple and obvious, ‘to say sic lex scripta, and obey it.’” Id. (quoting
               Miller v. Childress, 21 Tenn. (2 Hum.) 320, 321–22 (1841)).
               Therefore, “if the words of a statute plainly mean one thing they
               cannot be given another meaning by judicial construction.” Henry v.
               White, 194 Tenn. 192, 250 S.W.2d 70, 72 (1952).
                        Finally, it is not for the courts to alter or amend a statute. See
               Town of Mount Carmel v. City of Kingsport, 217 Tenn. 298, 306, 397
S.W.2d 379, 382 (1965); see also Richardson v. Tennessee Bd. of
               Dentistry, 913 S.W.2d 446, 453 (Tenn. 1995); Manahan v. State, 188
Tenn. 394, 397, 219 S.W.2d 900, 901 (1949). Moreover, a court


                                                  -5-
                   must not question the “reasonableness of a statute or substitute [its]
                   own policy judgments for those of the legislature.” BellSouth
                   Telecomms., Inc. v. Greer, 972 S.W.2d 663, 673 (Tenn. Ct. App.
                   1997). Instead, courts must “presume that the legislature says in a
                   statute what it means and means in a statute what it says there.” Id.
                   Accordingly, courts must construe a statute as it is written. See
                   Jackson v. Jackson, 186 Tenn. 337, 342, 210 S.W.2d 332, 334
                   (1948).

Gleaves, 15 S.W.3d at 802–03. We also presume that the legislature has “knowledge of the state of
the law on the subject under consideration at the time it enacts legislation.” Hise v. State, 968
S.W.2d 852, 854–55 (Tenn. Ct. App. 1997) (citing Jenkins v. Loudon County, 736 S.W.2d 603, 608
(Tenn. 1987); Equitable Life Assurance Co. v. Odle, 547 S.W.2d 939, 941 (Tenn. 1997)).

                                       Writs of Certiorari and the UAPA

        Our analysis in this case must begin with an examination of the progression of the law which
led to the current conflict. The Employees sought review of the decision of the OJI Appeal Panel
by filing a “Petition for Writ of Certiorari” in the chancery court below. The Employees asserted in
their petitions that the chancery court had jurisdiction over the cases “pursuant to Tenn. Code Ann.
§ 27-8-104,5 and certiorari is authorized by Tenn. Code Ann. §§ 27-8-101, 27-8-102 and 27-9-114.”

       “In Tennessee, two types of certiorari exist.” Fairhaven Corp. v. Tenn. Health Facilities
Comm’n, 566 S.W.2d 885, 886 (Tenn. Ct. App. 1976). Section 27-8-101 provides for review under
the common-law writ of certiorari, stating:

                   The writ of certiorari may be granted whenever authorized by law,
                   and also in all cases where an inferior tribunal, board, or officer
                   exercising judicial functions has exceeded the jurisdiction conferred,
                   or is acting illegally, when, in the judgment of the court, there is no
                   other plain, speedy, or adequate remedy. This section does not apply
                   to actions governed by the Tennessee Rules of Appellate Procedure.



         5
             Section 27-8-104 provides:
                    Power of circuit and chancery courts.

                        (a) The judges of the inferior courts of law have the power, in all civil cases, to
                        issue writs of certiorari to remove any cause or transcript thereof from any inferior
                        tribunal, on sufficient cause, supported by oath or affirmation.
                        (b) The chancellors shall have concurrent jurisdiction with the judges of the circuit
                        courts of this state in granting writs of certiorari and supersedeas removing causes
                        from general sessions courts to the circuit courts.
T EN N . C O D E A N N . § 27-8-104 (2003).

                                                              -6-
TENN . CODE ANN . § 27-8-101 (2003). Section 27-8-102 provides for review under the statutory writ
of certiorari and is not at issue in this case.6

       “Common law certiorari is available where the court reviews an administrative decision in
which that agency is acting in a judicial or quasi-judicial capacity.” Davison v. Carr, 659 S.W.2d
361, 363 (Tenn. 1983); see also Case v. Shelby County Civil Serv. Merit Bd., 98 S.W.3d 167, 171
(Tenn. Ct. App. 2002). The scope of judicial review under the common law writ is limited to the
following:
              Generally, under common law certiorari, the scope of review is
              limited to the record to determine as a question of law whether there
              is any material evidence to support the agency’s findings. However,
              new evidence is admissible on the issue of whether the administrative
              body exceeded its jurisdiction or acted illegally, capriciously or
              arbitrarily.

Id. Thus, the trial court may reverse or modify the action of the administrative agency when that
agency “acted in violation of constitutional or statutory provisions or in excess of its own statutory
authority; has followed unlawful procedure or been guilty of arbitrary or capricious action; or has
acted without material evidence to support its decision.” Watts v. Civil Serv. Bd. for Columbia, 606
S.W.2d 274, 277 (Tenn. 1980); see also Gross v. Gilless, 26 S.W.3d 488, 492 (Tenn. Ct. App. 1999).
“The scope of review by the appellate courts is no broader or more comprehensive than that of the
trial court with respect to evidence presented before the Board.” Watts, 606 S.W.2d at 277.

        The legislature promulgated the UAPA “to clarify and bring uniformity to the procedure of
state administrative agencies and judicial review of their determination.” TENN . CODE ANN . § 4-5-
103(a) (2003) (emphasis added). The legislature also provided that the UAPA’s provisions “shall
not apply to . . . county and municipal boards, commissions, committees, department or officers.”
TENN . CODE ANN . § 4-5-106(a) (2003). “A person who is aggrieved by a final decision in a
contested case is entitled to judicial review under [the UAPA].” TENN . CODE ANN . § 4-5-322(a)(1)
(2003). A “Contested case” is defined by the UAPA as “a proceeding . . . in which the legal rights,
duties or privileges of a party are required by any statute or constitutional provision to be determined


          6
            “Review under a statutory writ is by trial de novo.” McCallen v. City of Memphis, 786 S.W .2d 633, 638
(Tenn. 1990) (citing Roberts v. Brown, 310 S.W .2d 197, 206–08 (Tenn. 1957)). Review under a statutory writ of
certiorari is appropriate where a statute provides “the scope and method of review of an action of an administrative
body.” Cooper v. Williamson County Bd. of Educ., 746 S.W .2d 176, 178 (Tenn. 1987). Although the Employees sought,
in the alternative, review under the statutory writ of certiorari, the chancery court properly recognized that it could not
undertake a review of the decision of the OJI Appeals Panel in these cases under the statutory writ. The Employees
apparently realized the error of seeking review under a statutory writ of certiorari when their proposed Findings of Fact
and Conclusions of Law omitted as an option review of the OJI Appeals Panel decisions under a statutory writ of
certiorari. Regardless of the resolution of the dispositive issues in this case, it is clear that the statutory writ of certiorari
was an improper vehicle to use when seeking review of the OJI Appeals Panel decisions. See Davis v. Hamilton County
Bd. of Educ., No. 03A01-9504-CH-00135, 1995 Tenn. App. LEXIS 559, at *7 (Tenn. Ct. App. Aug. 29, 1995);
Cunningham v. Bd. of Educ for Grundy County, No. 85-302-II, 1986 Tenn. App. LEXIS 3331, at *4–5 (Tenn. Ct. App.
Oct. 1, 1986).

                                                               -7-
by an agency after an opportunity for a hearing.” Tenn. Code Ann. § 4-5-102(3) (2003). A person
can request judicial review “by filing a petition in the chancery court of Davidson County, unless
another court is specified by statute[,] . . . within sixty (60) days after the entry of the agency’s final
order thereon.” TENN . CODE ANN . § 4-5-322(b)(1) (2003). When reviewing an agency’s decision,
the chancery court is bound by the following standard of review:

                (h) The court may affirm the decision of the agency or remand the
                case for further proceedings. The court may reverse or modify the
                decision if the rights of the petitioner have been prejudiced because
                the administrative findings, inferences, conclusions or decisions are:
                        (1) In violation of constitutional or statutory
                        provisions;
                        (2) In excess of the statutory authority of the agency;
                        (3) Made upon unlawful procedure;
                        (4) Arbitrary or capricious or characterized by abuse
                        of discretion or clearly unwarranted exercise of
                        discretion; or
                        (5) Unsupported by the evidence which is both
                        substantial and material in light of the entire record.
                 In determining the substantiality of evidence, the court shall take into
                 account whatever the record fairly detracts from its weight, but the
                 court shall not substitute its judgment for that of the agency as to the
                 weight of the evidence on questions of fact.

TENN . CODE ANN . § 4-5-322(h) (2003).

      At issue in this case is the present statutory language found in section 27-9-114 of the
Tennessee Code. Prior to 1989, however, section 27-9-114 provided that:

                No court of record of this state shall entertain any proceeding
                involving the civil service status of a county or a municipal employee
                when such proceeding in the nature of an appeal from a ruling of city
                or county official or board which affects the employment status of a
                county or city employee, except such proceeding be one of common
                law certiorari. Any such proceeding shall be heard by a judge or
                chancellor without the intervention of a jury. This section shall
                supersede any displaced provisions of city charters to the contrary.

TENN . CODE ANN . § 27-914 (1984) (emphasis added). Our supreme court held that section 27-9-
114, “dealing exclusively with the employment status of city and county employees, is the exclusive
remedy for judicial review of administrative determinations respecting the employment status of
such employees.” Huddleston v. City of Murfreesboro, 635 S.W.2d 694, 696 (Tenn. 1982); see also



                                                   -8-
Gaston v. Civil Serv. Merit Bd. of Shelby County, 1986 WL 9964, at *1 (Tenn. Ct. App. Sept. 15,
1986).

         Accordingly, this Court applied the pre-1989 language of section 27-9-114 of the Tennessee
Code and held that decisions of a municipality’s civil service commission were to be judicially
reviewed under a common law writ of certiorari. See City of Memphis Civil Serv. Comm’n v. Eulls,
1988 WL 119291, at *2 (Tenn. Ct. App. Nov. 10, 1988); Moore v. Civil Serv. Comm’n for the City
of Memphis, No. 41, 1988 WL 1730, at *1 (Tenn. Ct. App. Jan. 12, 1988); Smith v. City of Memphis,
1986 WL 9698, at *1 (Tenn. Ct. App. Sept. 8, 1986). During the same period, the courts of this
state, also relying on the language in section 27-9-114 of the Tennessee Code, reviewed the decisions
originating from other entities under a common law writ of certiorari as well. See Huddleston v. City
of Murfreesboro, 635 S.W.2d 694, 695 (Tenn. 1982) (holding that judicial review of the decision
of a city council regarding an employee’s discharge under section 27-9-114 of the Tennessee Code
was by common law certiorari); Love v. Ret. Sys. of the City of Memphis, No. 27, 1987 WL 17246,
at *1 (Tenn. Ct. App. Sept. 21, 1987) (reviewing the city’s denial of pension benefits to an employee
under a common law writ of certiorari); State v. City of Linden, No. 86-303-II, 1986 WL 13641, at
*2 (Tenn. Ct. App. Nov. 19, 1986) (addressing a petition to rehear and stating that review of a
decision of the board of mayor and alderman was by common law writ of certiorari); Cunningham
v. Bd. of Educ. for Grundy County, No. 85-302-II, 1986 WL 10692, at *2 (Tenn. Ct. App. Oct. 1,
1986) (stating that the applicable standard of review of a decision by the board of education
terminating a school employee was by common law writ of certiorari); Whitten v. Tucker, 1986 WL
4599, at *2 (Tenn. Ct. App. Apr. 18, 1986) (“We hold that a review of the City of Knoxville Board
of Education’s decision to fire, or not to fire, a teacher tenured under that system is governed by the
provisions of T.C.A. Sec. 27-9-114.”); Goodwin v. Metro. Bd. of Health, 656 S.W.2d 383, 386
(Tenn. Ct. App. 1983) (reviewing the decision of a health board to terminate an employee under a
common law writ of certiorari).

       In 1988, the legislature amended section 27-9-114 of the Tennessee Code to provide, in
relevant part, as follows:

               Proceedings involving certain public employees.

               (a)(1) Contested case hearings by civil service boards of a county or
               municipality which affect the employment status of a civil service
               employee shall be conducted in conformity with contested case
               procedures under the Uniform Administrative Procedures Act,
               compiled in title 4, chapter 5, part 3.
               (2) The provisions of this subsection pertaining to hearings by civil
               service boards shall not apply to municipal utilities boards or civil
               service boards of counties organized under a home rule charter form
               of government.
               (b)(1) Judicial review of decisions by civil service boards of a county
               or municipality which affects the employment status of a county or


                                                 -9-
               city civil service employee shall be in conformity with the judicial
               review standards under the Uniform Administrative Procedures Act,
               § 4-5-322.
               (2) Petitions for judicial review of decisions by a city or county civil
               service board affecting the employment status of a civil service
               employee shall be filed in the chancery court of the county wherein
               the local civil service board is located.

TENN . CODE ANN . § 27-9-114 (2003) (emphasis added); see also 1988 TENN . PUB. ACTS Ch. 1001;
City of Knoxville v. Popejoy, No. 03A01-9104-CH-00148, 1991 WL 276796, at *2 n.1 (Tenn. Ct.
App. Dec. 31, 1991).

         Subsequent to the statutory amendment of section 27-9-114, this Court continued to apply
the language of section 27-9-114 of the Tennessee Code to the decisions of civil service boards, but
we reviewed those decisions under the standard of review found in section 4-5-322 of the Tennessee
Code. See Hughey v. Metro. Gov’t of Nashville & Davidson County, No. M2002-02240-COA-R3-
CV, 2003 WL 21849628, at *3 (Tenn. Ct. App. Aug. 8, 2003); Lien v. Metro. Gov’t of Nashville &
Davidson County, 117 S.W.3d 753, 757 (Tenn. Ct. App. 2003); Howell v. City of Columbia, No.
M2001-00620-COA-R3-CV, 2002 WL 31322529, at *2 n.2 (Tenn. Ct. App. Oct. 16, 2002); Robbins
v. City of Johnson City, No. E2000-02952-COA-R3-CV, 2001 WL 767020, at *4–5 (Tenn. Ct. App.
July 3, 2001); Mack v. Civil Serv. Comm’n of the City of Memphis, No. 02A01-9807-CH-00215,
1999 WL 250180, at *2 (Tenn. Ct. App. 1999); Knoxville Utilities Bd. v. Knoxville Civil Serv. Merit
Bd., No. 03A01-9301-CH-00008, 1993 WL 229505, at *9 (Tenn. Ct. App. June 28, 1993); City of
Memphis v. Owens, No. 02A01-9109CH00202, 1992 WL 227561, at *6 n.1 (Tenn. Ct. App. Sept.
18, 1992); City of Knoxville v. Popejoy, No. 03A01-9104-CH-00148, 1991 WL 276796, at *2 (Tenn.
Ct. App. Dec. 31, 1991); Lockridge v. Metro. Gov’t of Nashville & Davidson County, No. 01-A-
019103CH00097, 1991 WL 153316, at *1 (Tenn. Ct. App. Aug. 14, 1991); Lewis v. Metro. Gov’t
of Nashville & Davidson County, No. 01-A-01-9006CH00220, 1990 WL 205223, at *2 (Tenn. Ct.
App. Dec. 18, 1990); State v. Civil Serv. Comm’n of the Metro. Gov’t of Nashville & Davidson
County, No. 01-A-01-9002-CH00061, 1990 WL 165073, at *3 (Tenn. Ct. App. Oct. 31, 1990).

        Conversely, many decisions rendered by this Court subsequent to the statutory amendment
of section 27-9-114 of the Tennessee Code referenced the statute when discussing the judicial review
of decisions rendered by other municipal entities not specifically designated a civil service board.
See Yates v. City of Chattanooga, No. E2000-02064-COA-R3-CV, 2001 WL 533351, at *2 (Tenn.
Ct. App. May 21, 2001) (applying the amended statutory language to the review of a decision by a
city council to terminate an employee); Bullard v. City of Chattanooga Firemen’s and Policemen’s
Ins. & Pension Fund, No. 03A01-9705-CH-00193, 1998 WL 90834, at *1 (Tenn. Ct. App. Mar. 3,
1998) (stating that the amended language in section 27-9-114 applies to the denial of pension
benefits to civil service employees); Stephenson v. Town of White Pine, No. 03A01-9705-CH-00185,
1997 WL 718974, at *1 (Tenn. Ct. App. Nov. 13, 1997) (reviewing a decision by the town council
to terminate a city employee under section 27-9-114); Paris v. City of Lebanon Pers. Review Bd.,
No. 01A01-9702-CH-00054, 1997 WL 607519, at *6 (Tenn. Ct. App. Oct. 3, 1997) (applying the


                                                -10-
amended language to the review of the decision of a city personnel board); Holder v. City of
Chattanooga, 878 S.W.2d 950, 952 (Tenn. Ct. App. 1993) (rejecting the argument of the appellant
that a city council did not qualify as a “civil service board” under the language in section 27-9-114);
Kendrick v. City of Chattanooga Firemen’s & Policemen’s Ins. & Pension Fund, 799 S.W.2d 668,
669 (Tenn. Ct. App. 1990) (referencing our decision in Love when discussing review of a pension
benefit board’s denial of pension benefits to an employee); Jones v. Pers. Merit Bd. of the City of
Dyersburg, No. 5, 1998 WL 104697, at *4 (Tenn. Ct. App. Oct. 10, 1988) (reviewing the city’s
termination of a fireman following an on-the-job injury under section 27-9-114).

        Our research has also identified decisions by this Court, subsequent to the 1988 amendment
to section 27-9-114 of the Tennessee Code, holding that the proper standard of review of the
decisions by agencies not expressly identified as a civil service boards is by common law certiorari.
See Pardue v. Metro. Gov’t of Nashville & Davidson County, No. 01A01-9707-CH-00312, 1998 WL
173208, at *1 (Tenn. Ct. App. Apr. 15, 1998) (stating that the Metropolitan Benefit Board “is an
agency of the Metropolitan Government of Nashville and Davidson County, and the Administrative
Procedures Act does not cover ‘county and municipal boards, commissions, committees,
departments or offices.’”); Davis v. Hamilton County Bd. of Educ., No. 03A01-9504-CH-00135,
1995 WL 507796, at *3 (Tenn. Ct. App. Aug. 29, 1995) (reviewing a decision by the board of
education to terminate a bus driver, and alluding to the proper standard of review being by common
law writ of certiorari).

        In several instances, this Court stated that review of decisions falling under section 27-9-114
of the Tennessee Code are no longer by common law writ of certiorari, but the proper method of
appeal is by filing a petition for judicial review pursuant to section 4-5-322 of the Tennessee Code.
See Maasikas v. Metro. Gov’t of Nashville & Davidson County, No. M2002-02652-COA-R3-CV,
2003 Tenn. App. LEXIS 889, at *3 (Tenn. Ct. App. Dec. 22, 2003); Woods v. Metro. Gov’t of
Nashville & Davidson County, No. M2001-03143-COA-R3-CV, 2003 Tenn. App. LEXIS 858, at
*4–5 (Tenn. Ct. App. Dec. 10, 2003); Stephenson v. Town of White Pine, No. 03A01-9705-CH-
00185, 1997 Tenn. App. LEXIS 787, at *3–4 (Tenn. Ct. App. Nov. 13, 1997); Knoxville Util. Bd.
v. Knoxville Civil Serv. Merit Bd., No. 03A01-9301-CH-00008, 1993 Tenn. App. LEXIS 438, at *24
(Tenn. Ct. App. June 28, 1993); City of Memphis v. Owens, No. 02A01-9109-CH-00202, 1992 Tenn.
App. LEXIS 784, at *1 n.1 (Tenn. Ct. App. Sept. 18, 1992); City of Knoxville v. Popejoy, No.
03A01-9104-CH-00148, 1991 WL 276796, at *2 n.1 (Tenn. Ct. App. Dec. 31, 1991).

     Whether section 27-9-114 of the Tennessee Code applies to the OJI Appeals Panel

        Having set forth the legal landscape which led to the current dispute, we now turn our
attention to the issues presented on appeal. We begin by noting that we agree with the chancery
court in that, by amending section 27-9-114 of the Tennessee Code, the legislature made proceedings
before a “civil service board,” and judicial review of those decisions, subject to the provisions of the
UAPA. Therefore, review of the decisions of a civil service board is no longer by common law writ
of certiorari, but by filing a petition for review under section 4-5-322 of the Tennessee Code. See
Stephenson v. Town of White Pine, No. 03A01-9705-CH-00185, 1997 WL 718974, at *1 (Tenn. Ct.


                                                 -11-
App. Nov. 13, 1997); Paris v. City of Lebanon Pers. Review Bd., No. 01A01-9702-CH-00054, 1997
WL 607519, at *5–6 (Tenn. Ct. App. Oct. 3, 1997); City of Memphis v. Owens, No. 02A01-
9109CH00202, 1992 WL 227561, at *6 n.1 (Tenn. Ct. App. Sept. 18, 1992).

        In those instances where section 27-9-114 of the Tennessee Code is applicable, our supreme
court has provided that this statute “is the exclusive remedy for judicial review of administrative
determinations respecting the employment status of such employees.” Huddleston v. City of
Murfreesboro, 635 S.W.2d 694, 696 (Tenn. 1982). As a threshold matter, we are asked to determine
whether the chancery court erred in applying the applicable statute to the OJI Appeals Panel. The
City argues that the OJI Appeals Panel does not constitute a “civil service board” as that term is used
in section 27-9-114 of the Tennessee Code, therefore, section 27-9-114 of the Tennessee Code is
inapplicable to the OJI Appeals Panel. Accordingly, the City asserts that the proper method of
judicial review is to review decisions by the OJI Appeals Panel under the common law writ of
certiorari.

        “The primary rule of statutory construction is that the intention of the legislature must
prevail.” Lucchesi v. Alcohol & Licensing Comm’n of the City of Memphis, 70 S.W.3d 49, 55 (Tenn.
Ct. App. 2001). When presented with issues of statutory construction, we begin in the first instance
by examining the language employed by the legislature as follows:

               Courts are restricted to natural and ordinary meaning of the language
               used by the legislature in the statute, unless an ambiguity requires
               resort elsewhere to ascertain legislative intent.” Austin v. Memphis
               Pub. Co., 655 S.W.2d 146, 148 (Tenn. 1983). A statute is ambiguous
               if it is capable of conveying more than one meaning. In re
               Conservatorship of Clayton, 914 S.W.2d 84, 90 (Tenn. App. 1995).
               We must consider the language employed in context of the entire
               statute without any forced or subtle construction which would extend
               or limit its meaning. Wilson v. Johnson County, 879 S.W.2d 807, 809
               (Tenn. 1994). Furthermore, we are to assume that the legislature used
               each word in the statute purposely, and that the use of these words
               conveys some intent and has a meaning and purpose. Locust, 912
               S.W.2d at 718. Where words of the statute are clear and plain and
               fully express the legislature’s intent, there is no room to resort to
               auxiliary rules of construction, Roberson v. University of Tennessee,
               912 S.W.2d 746, 747 (Tenn. App. 1995), and we need only enforce
               the statute as written, Clayton, 914 S.W.2d at 90.

 Browder v. Morris, 975 S.W.2d 308, 311 (Tenn. 1998). This Court is not authorized to amend a
statute, Limbaugh v. Coffee Medical Center, 59 S.W.3d 73, 83 (Tenn. 2001), nor is it our province
to impose our own judgment over that of the legislature, BellSouth Telecommunications, Inc. v.
Greer, 972 S.W.2d 663, 673 (Tenn. Ct. App. 1997).



                                                 -12-
       The City correctly identifies the absence of a definition of “civil service board” in section 27-
9-101 et seq. of the Tennessee Code. Holder v. City of Chattanooga, 878 S.W.2d 950, 952 (Tenn.
Ct. App. 1994). The City urges this Court to apply the meaning of that term as described in section
6-54-114, which provides:

               M u n i c i p a l   c i v i l s e r v ice                  b o a r d –
               Members–Qualifications–Appointment.

               ....

               (b) Notwithstanding any provision of any municipal charter or
               ordinance to the contrary, all members of any municipal civil service
               board in any county with a population greater than three hundred
               thousand (300,000), created by ordinance or charter, shall be
               appointed by the mayor of the municipality which the board serves.
               Such appointments shall be subject to confirmation by the municipal
               legislative body. At least one (1) member shall be a woman and one
               (1) member shall be a minority citizen. The provisions of this section
               shall not apply to municipalities with a mayor-alderman form of
               government.

TENN . CODE ANN . §6-54-114(b) (2003). When the legislature amended section 27-9-114 of the
Tennessee Code, it chose to remove the broad language “city or county official or board” and
replace it with the specific phrase “civil service board.” See 1988 TENN . PUB. ACTS Ch. 1001.
“When approaching statutory text, courts must . . . presume that the legislature says in a statute
what it means and means in a statute what it says there.” BellSouth Telecomm., Inc. v. Greer,
972 S.W.2d 663, 673 (Tenn. Ct. App. 1997) (citations omitted).

        Both parties agree that the OJI Appeals Panel does not comply with section 6-54-114 of the
Tennessee Code. The OJI Appeals Panel was not created by city charter, and its members are not
appointed by the mayor and confirmed by the city council. When construing statutory language, we
must seek to avoid a construction which would be repugnant to another section of the Tennessee
Code and thereby create a conflict. See Williams v. Thomas Jefferson Ins. Co., 385 S.W.2d 908,
910–11 (Tenn. 1965) (citations omitted). Accordingly, we find that the OJI Appeals Panel is not a
“civil service board,” as that term was intended to be used by the legislature, under section 27-9-114
of the Tennessee Code.

        The Employees, in arguing that decisions of the OJI Appeals Panel are subject to section 27-
9-114 of the Tennessee Code and, in turn, the UAPA, point to our decision in Love v. Retirement
System of the City of Memphis, No. 27, 1987 WL 17246, at *1 (Tenn. Ct. App. Sept. 21, 1987), and
its progeny. In Love, the city’s Board of Retirement denied pension benefits to a city judge, and the
judge filed a petition for writ of certiorari with the chancery court. Love, 1987 WL 17246, at *1.
The chancery court conducted a de novo review of the proceedings before the Board of Retirement


                                                 -13-
finding that the petitioner’s application for benefits should have been granted by the board. Id. The
city appealed, asking this Court to address whether the chancery court erred by not applying the more
restrictive common law writ of certiorari standard of review. Id. In reversing the decision of the
chancery court, we held that the proper standard of review, pursuant to the pre-1989 language in
section 27-9-114, was by common law certiorari. Id. The Employees also point to our decisions in
Kendrick v. City of Chattanooga Firemen’s and Policemen’s Insurance and Pension Fund, 799
S.W.2d 668 (Tenn. Ct. App. 1990), and Bullard v. City of Chattanooga Firemen’s and Policemen’s
Insurance and Pension Fund, No. 03A01-9705-CH-00193, 1998 WL 90834 (Tenn. Ct. App. Mar.
3, 1998), as instances where this Court has applied the current language in section 27-9-114 of the
Tennessee Code to municipal boards similar to the OJI Appeals Panel at issue in this case.7

        After examining the statutory language of section 27-9-114 of the Tennessee Code and
reviewing the applicable case law, we conclude that the Employee’s argument is misguided. We
begin by noting that our decision in Love was premised upon the pre-amendment language in section
27-9-114 of the Tennessee Code, which the legislature made applicable to “an appeal from a ruling
of a city or county official or board which affects the employment status of a county or city
employee.” See Love, 1987 WL 17246, at *1 (emphasis added). As stated previously, when the
legislature amended section 27-9-114 of the Tennessee Code in 1988, the legislature removed this
broad terminology and inserted the more specific language “civil service boards of a county or
municipality.” See TENN . CODE ANN . § 27-9-114 (2003). Therefore, our decision in Love, applying
section 27-9-114 of the Tennessee Code to a retirement board, was consistent with the statutory
language present at the time.

        In Kendrick, the chancery court, reviewing the case under a statutory writ of certiorari and
employing a de novo standard of review, reversed the city’s decision denying an employee pension
benefits. Kendrick, 799 S.W.2d at 668. In reversing the chancery court, this Court held that “[t]he
action of the Board was subject to review by common law writ of certiorari since the agency was
acting in a judicial or quasi-judicial capacity.” Id. (citing Davison v. Carr, 659 S.W.2d 361 (Tenn.
1983); TENN . CODE ANN . § 27-8-101). The Employees correctly point out that in Kendrick we cited
to our decision in Love as an example where this Court applied section 27-9-114 of the Tennessee
Code to a municipal body’s denial of pension benefits. Id. at 669. Our citation to Love, however,
constitutes obiter dictum not binding upon the Court in the present case. See Shepherd Fleets, Inc.
v. Opryland USA, Inc., 759 S.W.2d 914, 921 (Tenn. Ct. App. 1988). We reach this conclusion by
noting that, in Kendrick, when stating the proper manner of review was by common law certiorari,
we cited to section 27-8-101 of the Tennessee Code governing the common law writ of certiorari as
authority for that conclusion. See Kendrick, 799 S.W.2d at 668. Our decision to review the case



         7
           During oral argument, the Employees also cited to our decision in Lockridge v. Metropolitan Government of
Nashville, No. 01-A-019103CH00097, 1991 W L 153316 (Tenn. Ct. App. Aug. 14, 1991), where we held that section
4-5-322 of the Tennessee Code applied to the decision of the city’s civil service board in failing to promote minority
employees, as additional support for their position. W e find our holding in Lockridge, as it relates to the issue of whether
the OJI Appeals Panel qualifies as a civil service board, inapplicable to the present case because we were dealing
specifically with a civil service board in that case. See Lockridge, 1991 W L 153316, at *1.

                                                           -14-
under the standards applicable to a common law writ of certiorari was warranted given the recent
amendment to the statute.

        The Employees also assert that our decision in Bullard is factually similar to the undisputed
facts set forth in the present case. In Bullard, the city’s pension fund board denied an employee
disability benefits after he suffered a heart attack he attributed to his duties as a fireman. Bullard,
1998 WL 90834, at *1. Citing to Kendrick, we stated that the proper method of reviewing the
board’s decision, pursuant to section 27-9-114, was in accordance with section 4-5-322(h) of the
Tennessee Code. Id. The Employee’s reliance on our decision in Bullard is flawed. It was incorrect
for the Court in Bullard to say that we applied the language in section 27-9-114 of the Tennessee
Code in Kendrick to the denial of pensions to civil servants.8 See id. As we expressly stated in
Kendrick, “[t]he action of the Board was subject to review by a common law writ of certiorari since
the agency was acting in a judicial or quasi-judicial capacity.” Kendrick, 799 S.W.2d at 668 (citing
TENN . CODE ANN . § 27-8-101) (emphasis added).

        Finally, the City asserts that, even if we determine that the OJI Appeals Panel is not a civil
service board, our inquiry does not end there. The City directs our attention to this Court’s decision
in Holder v. City of Chattanooga, 878 S.W.2d 950, 951 (Tenn. Ct. App. 1993), where we were asked
to determine the appropriate standard of review when reviewing the decision of a city council in
discharging a police officer. In applying the provisions of section 27-9-114 of the Tennessee Code
to the city council’s decision, we stated:

                  Appellant insists that the application of the statute is restricted to
                  decisions of “civil service boards” and points out that the [term]
                  “civil service boards” is not defined in the statute. We are of the
                  opinion, however, that there is no merit in this insistence. It is clear
                  that the City Council of Chattanooga was sitting as a civil service
                  board rather than as a legislative body insofar as the proceedings
                  involved here are concerned.

Id. at 952. The City contends that it is necessary for this Court to decide whether the OJI Appeals
Panel “was sitting as a civil service board” by rendering a decision which “affect[ed] the
employment status of a civil service employee.” See State v. Odom, 137 S.W.3d 572, 581 (Tenn.
2004); City of Memphis v. Overton, 392 S.W.2d 98, 100 (Tenn. 1965) (“[I]t is axiomatic that this
State has long approved the doctrine of stare decisis.”).

       The Employees once again rely on our decisions in Love, Kendrick, and Bullard to argue that
this Court has expressly held that “employment status” includes benefits associated with
employment. As stated above, the Employees’ reliance on Kendrick and Bullard is misplaced. The


         8
           In a recent decision, this Court correctly identified and applied the holding in Kendrick by reviewing the
decision of a pension board under the common law writ of certiorari. Pardue v. Metro. Gov’t of Nashville & Davidson
County, No. 01A01-9707-CH-00312, 1998 W L 173208, at *1 (Tenn. Ct. App. Apr. 15, 1998).

                                                        -15-
Employees’ argument that, in Kendrick, this Court held section 27-9-114 of the Tennessee Code
applied to the decision of a municipal pension board is incorrect. To the contrary, we reiterate that
in Kendrick we held that “[t]he action of the Board was subject to review by a common law writ of
certiorari since the agency was acting in a judicial or quasi-judicial capacity.” Kendrick v. City of
Chattanooga Firemen’s & Policemen’s Ins. & Pension Fund, 799 S.W.2d 668, 668 (Tenn. Ct. App.
1990) (citing TENN . CODE ANN . § 27-8-101). Likewise, for reasons already discussed, the
Employee’s reliance on our decision in Bullard is misplaced as well. See Bullard v. City of
Chattanooga Firemen’s & Policemen’s Ins. & Pension Fund, No. 03A01-9705-CH-00193, 1998 WL
90834, at *1 (Tenn. Ct. App. Mar. 3, 1998) (citing Kendrick, 799 S.W.2d at 668).

        The overriding contention between the parties, however, is this Court’s statement in Love to
the effect that:

                  Although most of the cases arising under T.C.A. § 27-9-114 have to
                  do with employee discharges and suspensions, see, e.g., Wheeler v.
                  City of Memphis, 685 S.W.2d 4 (Tenn. App. 1984), and Burns v.
                  Johnson, 636 S.W.2d 441 (Tenn. App. 1982), we are of the opinion
                  that the statute is not limited to those situations. The term
                  “employment status” encompasses the entire legal relation of the
                  employee to the employer. An employee’s eligibility for the
                  retirement benefits is an important aspect of that relation. We
                  therefore hold that the trial court erred in not restricting its scope of
                  review to that applicable to a common law writ of certiorari.

Love v. Ret. Sys. of the City of Memphis, No. 27, 1987 WL 17246, at *1 (Tenn. Ct. App. Sept. 21,
1987), perm. to appeal denied (Dec. 28, 1987). Given the fact that Love was decided under the pre-
amendment language of section 27-9-114 of the Tennessee Code and the subsequent decisions by
this Court applying the amended language have typically limited the statutes application to
discharges, demotions, and the like,9 our decision in Love has become less significant in recent years.
See Holder, 878 S.W.2d at 951 (addressing a city employee’s discharge); see also Pardue v. Metro.
Gov’t of Nashville & Davidson County, No. 01A01-9707-CH-00312, 1998 WL 173208, at *1 (Tenn.


         9
           See Hughey v. Metro. Gov’t of Nashville & Davidson County, No. M2002-02240-COA-R3-CV, 2003 W L
21849628, at *3 (Tenn. Ct. App. Aug. 8, 2003); Lien v. Metro. Gov’t of Nashville & Davidson County, 117 S.W .3d 753,
757 (Tenn. Ct. App. 2003); Howell v. City of Columbia, No. M2001-00620-COA-R3-CV, 2002 W L 31322529, at *2
n.2 (Tenn. Ct. App. Oct. 16, 2002); Robbins v. City of Johnson City, No. E2000-02952-COA-R3-CV, 2001 W L 767020,
at *4–5 (Tenn. Ct. App. July 3, 2001); Mack v. Civil Serv. Comm’n of the City of Memphis, No. 02A01-9807-CH-00215,
1999 W L 250180, at *2 (Tenn. Ct. App. 1999); Knoxville Utilis. Bd. v. Knoxville Civil Serv. Merit Bd., No. 03A01-9301-
CH-00008, 1993 W L 229505, at *9 (Tenn. Ct. App. June 28, 1993); City of Memphis v. Owens, No. 02A01-
9109CH00202, 1992 W L 227561, at *6 n.1 (Tenn. Ct. App. Sept. 18, 1992); City of Knoxville v. Popejoy, No. 03A01-
9104-CH-00148, 1991 W L 276796, at *2 (Tenn. Ct. App. Dec. 31, 1991); Lockridge v. Metro. Gov’t of Nashville &
Davidson County, No. 01-A-019103CH00097, 1991 W L 153316, at *1 (Tenn. Ct. App. Aug. 14, 1991); Lewis v. Metro.
Gov’t of Nashville & Davidson County, No. 01-A-01-9006CH00220, 1990 W L 205223, at *2 (Tenn. Ct. App. Dec. 18,
1990); State v. Civil Serv. Comm’n of the Metro. Gov’t of Nashville & Davidson County, No. 01-A-01-9002-CH00061,
1990 W L 165073, at *3 (Tenn. Ct. App. Oct. 31, 1990).

                                                        -16-
Ct. App. Apr. 15, 1998) (holding that review of benefit board’s decision denying an employee
pension benefits is by common law certiorari and not under the UAPA). In addition, when the
legislature amended the statute by limiting its application to “civil service boards,” it also impliedly
limited the nature of the decisions falling under the statute.10 Therefore, the decisions of the OJI
Appeals Panel did not affect the “employment status” of the Employees as we have interpreted that
term subsequent to the statutory amendment of section 27-9-114 of the Tennessee Code.

        Given the legislature’s decision to amend section 27-9-114 of the Tennessee Code by
removing the broad language “city or county official or board” and substituting the specific language
“civil service boards of a county or municipality,” we find that the OJI Appeals Panel does not
qualify as a civil service board. In addition, we find that the decision by the OJI Appeals Panel to
deny disability benefits to the Employees did not affect their “employment status” as that term is
used in the statute and defined by our case law. Accordingly, the chancery court erred by applying
section 27-9-114 of the Tennessee Code to the OJI Appeals Panel, thereby making the procedural
and judicial review provisions of the UAPA applicable to the OJI Appeals Panel. In this instance,
proper judicial review of the decision by the OJI Appeals Panel is by common law writ of certiorari.
See Kendrick v. City of Chattanooga Firemen’s & Policemen’s Ins. & Pension Fund Bd., 799
S.W.2d 668, 668 (Tenn. Ct. App. 1990). Since we have determined that section 27-9-114 of the
Tennessee Code does not apply to the OJI Appeals Panel, it is not necessary for this Court to reach
the remaining issue.

                                                      Conclusion

        For the reasons contained herein, we reverse the decision of the chancery court and find that
the City’s OJI Appeals Panel is not subject to the provisions of section 27-9-114 of the Tennessee
Code. Accordingly, it was error for the chancery court to grant benefits to the Employees based upon
the OJI Appeals Panel’s perceived failure to comply with the provisions of the UAPA and
necessitates our reinstating the decision of the OJI Appeals Panel. Costs of this appeal are taxed
against the Appellees, for which execution may issue if necessary.




                                                                  ___________________________________
                                                                  ALAN E. HIGHERS, JUDGE




         10
             W e note, and our case law has established, that the decisions presented for review under the broader language
“city or county official or board” will necessarily produce a more divergent array of factual circumstances than the more
narrow language “civil service board.” By limiting review under section 27-9-114 of the Tennessee Code to decisions
of a “civil service board,” the legislature, in effect, narrowed the meaning of “employment status.”

                                                          -17-